PER CURIAM.
Based upon appellee Yamila Evertz, etc.’s consent to all of the relief requested by the appellants, Denis Pietton, etc., et al., we reverse the order on petitioner’s ex *230parte “Motion for Order Approving Settlement and to Enjoin One of the Potential Beneficiaries from Interfering with the Administration of [the] Probate [Estate] and from Taking Action Contrary to the Personal Representative’s Authority,” and remand for a proper hearing on Evertz’s motion.
Reversed and remanded with instructions.